NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                       DANIEL S. COVEN, Petitioner.

                         No. 1 CA-CR 16-0315 PRPC
                             FILED 7-20-2017


    Petition for Review from the Superior Court in Maricopa County
                         No. CR2011-133433-001
           The Honorable J. Justin McGuire, Judge Pro Tempore

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Diane M. Meloche
Counsel for Respondent

Daniel S. Coven, Tempe
Petitioner


                       MEMORANDUM DECISION

Judge Maria Elena Cruz delivered the decision of the Court, in which
Presiding Judge Randall M. Howe and Judge Peter B. Swann joined.
                             STATE v. COVEN
                            Decision of the Court

C R U Z, Judge:

¶1           Petitioner Daniel S. Coven petitions this Court for review
from the dismissal of his petition for post-conviction relief. We have
considered the petition for review and, for the reasons stated, grant review
and deny relief.

¶2             Coven, proceeding in propria persona, was convicted after trial
for resisting arrest and disorderly conduct. The superior court designated
the resisting arrest conviction as a misdemeanor and sentenced Coven to
one year of probation for each count, with the sentences to be served
concurrently. Coven appealed the original conviction, and this Court
affirmed. State v. Coven, 236 Ariz. 393, 395, ¶ 1, 340 P.3d 1101, 1103 (App.
2015). A petition to revoke probation was filed during the pendency of his
appeal, and after a contested hearing, the court found Coven in violation of
one of his terms of probation. The court revoked Coven’s probation and
gave him a short jail term. Coven appealed that finding, and this Court
affirmed in State v. Coven, 1 CA-CR 14-0150, 2014 WL 5089382, at *1, ¶ 4
(Ariz. App. Oct. 9, 2014) (mem. decision).

¶3            On February 2, 2016, Coven filed a notice of request for post-
conviction relief, followed by a memorandum in support of his request for
appointed counsel.1 He claimed ineffective assistance of counsel based
upon “failure to turn over legal analysis” and his recent receipt of fifteen
pages of documents2 from the last of his four pretrial counsel, all of whom
withdrew before trial. He did not specify which performance was deficient.
However, in the memorandum, Coven specified allegations against his last
attorney based upon the timing and handling of her motion to withdraw,
withholding the fifteen pages of documents, late motion filing, billing
issues, communication issues, and her duplicative demand for documents.
The superior court summarily dismissed Coven’s petition as untimely and
not raising a claim pursuant to any of the exceptions in Arizona Rule of
Criminal Procedure 32.1(d), (e), (f), (g), or (h). Coven filed his petition for
review with this Court, challenging only the dismissal of his notice based
upon timeliness.




1     Coven refers in his petition for review to having requested
appointed counsel “without avowing indigence” but does not raise the
matter on review.

2      Coven did not attach these pages to his notice.


                                      2
                             STATE v. COVEN
                            Decision of the Court

¶4             This Court will not reverse the superior court unless it finds
an abuse of discretion. State v. Jenkins, 193 Ariz. 115, 118, ¶ 5, 970 P.2d 947,
950 (App. 1980). We find no such abuse. Coven did not file his notice until
over five months after the original mandate in his conviction and over fifty
days after he claims he received the documents. He states no reason for his
dilatory conduct other than he received “15 highly relevant pages” from an
attorney on December 9, 2015, in a civil proceeding. The claims raised in
his memorandum are unsupported by any facts and raise issues that Coven
would have been aware of before his receipt of the documents. He does
add conclusory allegations against one attorney in his attempt to claim an
exception under Arizona Rule of Criminal Procedure 32.1(e) as newly
discovered evidence, but this claim also lacks merit. Coven gives
insufficient facts to explain why the allegations support any claim that these
pages are either relevant to his case or likely to alter the verdict, finding, or
sentence in his case. See State v. Bilke, 162 Ariz. 51, 52-53, 781 P.2d 28, 29-30
(1989) (presenting requisite factors for a colorable claim in a newly-
discovered evidence case).

¶5            For the foregoing reasons, we grant review and deny relief.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                         3